Appellant, in her motion for rehearing, has not raised any question *Page 233 
or cited any authorities which were not fully presented to this court in her original brief or the oral argument. Notwithstanding this fact, the court, departing from its usual custom, has reconsidered the case as one of first impression. I can see nothing either in the original brief or in the motion for rehearing which causes me to believe that either the reasoning or the conclusion of the original opinion was erroneous. I think, therefore, the motion for rehearing should be denied.